Citation Nr: 0121672	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-00 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for lipoma of neck and 
vitiligo as residuals of exposure to ionizing radiation in 
service.

2. Entitlement to service connection for cataracts as 
residuals of exposure to ionizing radiation in service.

3. Entitlement to service connection for diabetes mellitus as 
a residual of exposure to ionizing radiation in service.

4. Entitlement to service connection for a disorder 
manifested by a "fizzing sensation" on the back of the 
neck, claimed as a residual of exposure to ionizing 
radiation in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
August 1953 and from September 1954 to August 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim of entitlement to 
service connection for various disorders claimed as secondary 
to exposure to ionizing radiation during service.  The 
veteran subsequently perfected this appeal.

In February 2001, the Board remanded the case to the RO for 
additional development.  The case was subsequently returned 
to the Board.

The Board notes that the veteran also perfected an appeal of 
the RO's June 1999 denial of service connection for left ear 
tinnitus.  However, in a March 2000 decision, the RO granted 
this claim.  Because the benefit sought on appeal has been 
granted, this issue is no longer before the Board for 
consideration.


REMAND

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the VA with respect to the duty to assist, and imposed on 
VA certain notification requirements.  See 38 U.S.C.A. 
§§ 5103, 5103A and 5107 (West Supp. 2001).

The veteran seeks entitlement to service connection for 
lipoma of neck and vitiligo, cataracts, diabetes mellitus, 
and a "fizzing sensation" on the back of the neck, and 
contends that these conditions resulted from his exposure to 
ionizing radiation in service.  The record contains evidence 
establishing the veteran was exposed to ionizing radiation 
during service as a participant in Operation Teapot (1955) 
and Operation Upshot-Knothole (1953).  The disorders claimed 
by the veteran are not recognized as radiogenic disease under 
either 38 C.F.R. § 3.309 or § 3.311 (2000), and it does not 
appear that the veteran has submitted or cited any competent 
scientific or medical evidence that any of the claimed 
conditions is a radiogenic disease.  Therefore, further 
development is not warranted under either of these 
provisions.  Notwithstanding, service connection under 
38 C.F.R. § 3.303 must still be considered.

Pursuant to this provision, service connection will be 
granted for disability resulting from injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303.  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this regard, in February 2001, the Board remanded this 
case for additional development because the evidentiary 
record was incomplete.  Specifically, the Board noted that 
the claims folder appeared to have been lost during a 
transfer from St. Louis, Missouri, and that the 1997 claim 
and any related correspondence from that time period was not 
available.  Additionally, the Board noted that the veteran's 
complete service medical records were not associated with the 
claims folder and the only service medical record was an 
August 1956 separation examination report.  The Board 
indicated that on remand, the RO should make additional 
attempts to locate these records.

In response to the Board's remand, the RO indicated that 
although the file was misplaced at the Records Management 
Center in St. Louis, Missouri, that the file was located and 
the evidence was considered in the decision now on appeal.  
Therefore, the RO did not conduct further development as it 
felt that none was needed.  The Board notes that it appears 
that the 1997 claim and related correspondence are in the 
claims folder and have been considered in the decision.  
However, the Board requested that the RO "make additional 
attempts to locate...service medical records from all available 
government sources."  The Board further indicated that all 
written requests and responses should be associated with the 
claims folder.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a veteran (or claimant), as 
a matter of law, the right to compliance with the remand 
orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand.  The Court also held that the Board errs in failing 
to ensure compliance with remand orders of the Board or the 
Court.  Id.  

Because the RO did not make additional attempts to locate the 
veteran's complete service medical records, this case must be 
remanded.  The Board notes that the service medical records 
were originally requested in 1992 and apparently all that was 
received from the National Personnel Records Center (NPRC) 
was the August 1956 separation examination report.  Another 
request was made in 1999 for the veteran's service medical 
records and personnel file but no response is of record.  As 
the veteran was in the service for approximately six years, 
he should have additional service medical records.  Another 
attempt to ascertain whether these records exist is 
necessary.  

Additionally, the record indicates that the veteran has 
received VA treatment.  The Board notes that records were 
requested in 1992 from Riviera Beach VA outpatient clinic for 
the period beginning August 1982 but a negative response was 
received.


Accordingly, this case is remanded for the following:

1. The RO should attempt to locate the 
veteran's complete service medical 
records from all available government 
sources, including the NPRC.  Any 
requests must be in writing and 
associated with the claims folder.  If 
it is determined that no additional 
service medical records exist, an 
explanation must be provided and 
associated with the claims folder.

2. The RO should ask the veteran to 
identify all sources of VA treatment 
since his discharge from service.  The 
RO should then attempt to obtain all 
identified VA treatment records and 
associate with the claims folder.

3. The RO should review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.

4. Upon completion of the above, the RO 
should review the evidence, and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action should be taken.

5. After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether service connection for 
the listed conditions is warranted.  
If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



